         Case 2:19-cv-00428-KG-KK Document 7 Filed 04/27/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JACOB CHAVEZ-GARNETT,

        Petitioner,

v.                                                                 No. 19-cv-428 KG-KK

STATE OF NEW MEXICO, et al,

        Respondents.


                                      FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Memorandum Opinion and Order

filed contemporaneously herewith, the Court issues its separate judgment finally disposing of this

case.

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Jacob Chavez-Garnett’s

28 U.S.C. § 2254 Habeas Corpus Petition (Doc. 1) is dismissed with prejudice.




                                             ___________________________________
                                             UNITED STATES DISTRICT JUDGE
